Citation Nr: 9906011	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  94-38 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1984 with active duty for training in the United 
States Army Reserves from February 1991 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1992, in which 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claims of entitlement to an increased rating for his right 
knee disability and left knee disability.  The veteran 
subsequently perfected an appeal of that decision.


REMAND

In an October 1998 statement, the veteran requested a hearing 
at the RO before a member of the Board.  No such hearing was 
scheduled at that time.  In an October 1998 Board decision, 
the case was remanded to the RO for compliance with this 
request.  The RO scheduled him for a video conference hearing 
in January 1999, but the veteran did not appear for this 
hearing, or execute the required form accepting that form of 
hearing and waiving his right to an in-person hearing with a 
member of the Board.  Accordingly, since the record does not 
contain any evidence that the veteran waived his right to a 
hearing in person, and accepted a video hearing instead, he 
must be scheduled for a hearing before a member of the Board, 
to be held at the RO.  Consequently, to ensure full 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing, to be held at the RO, before a 
member of the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


